DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 12 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Specifically, claim 12 recites “a planarization layer disposed between the wavelength control layer and the transparent substrate and the polarization plate.” However, it is unclear how the planarization layer can be between the wavelength control layer, the transparent substrate and the polarization plate. According to the drawings, fig. 2B, the planarization layer is between the wavelength control layer and the polarization layer. Therefore, for examination purposes, the limitation is being interpreted as “a planarization layer disposed between the wavelength control layer and  the polarization plate.” Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US PGPub. 2020/0168668. 	Regarding claim 9, Kim taches a display device (10, fig. 2) [0049], comprising: a plurality of subpixels (PX1-4, fig. 1) including a white subpixel (SPX1 of PX4, fig. 2; hereinafter SPX1) [0052], a red subpixel (PX1, fig. 2) [0052], a green subpixel (PX2, fig. 2) [0052], and a blue subpixel (PX3, fig. 2) [0052], a light emitting element (200, fig. 2) [0057] disposed in each of the plurality of subpixels (PX1-4);  	a transparent substrate (300, fig. 2) [0074] positioned on a path along which light from the plurality of subpixels(PX1-4) is emitted to outside of the display device (10); and  	a wavelength control layer (354, fig. 2) [0087] disposed on (on the bottom side of) the transparent substrate (300) and on the white subpixel (SPX1) and including at least one light absorption material (351a and 352a, fig. 2) [0089],[0100], each of the at least one light absorption material (351a and 352a) representing a light absorption spectrum with a light absorption peak wavelength (351a and 352a absorbing near ultraviolet/ultraviolet peak wavelength, [0089], [0100]) (Kim et al., fig. 2). 	Regarding claim 10, Kim teaches the display device of claim 9, wherein the at least one light absorption material (351a, 352a) absorbs at least a portion of a wavelength band of light other than blue light (351a and 352a absorbing near ultraviolet/ultraviolet peak wavelength, [0089], [0100]) (Kim et al., fig. 2). 	Regarding claim 11, Kim teaches the display device of claim 9, wherein the wavelength control layer (354) disposed on the white subpixel (SPX1)  is not smaller (see examiner’s fig. 1) in size than a light emitting area of the white subpixel (SPX1) (Kim et al., fig. 2).
    PNG
    media_image1.png
    887
    1383
    media_image1.png
    Greyscale
                                  Examiner’s Fig. 1 	Regarding claim 15, Kim teaches a display device (10, fig. 2) [0049], comprising: a plurality of subpixels (PX1-4, fig. 1) including a light emitting area (see examiner’s fig. 1) and a circuit area (substrate area which includes the circuits like the transistor not shown, [0060]);  	a transparent substrate (300, fig. 2) [0074] positioned on a path along which light from the plurality of subpixels (PX1-4) is emitted to outside of the display device (10); and  	a wavelength control layer (354, fig. 2) [0087] disposed in at least a partial area on the transparent substrate (300) and including at least one light absorption material (351a and 352a, fig. 2) [0089],[0100], each of the at least one light absorption material (351a and 352a) representing a light absorption spectrum with a light absorption peak wavelength (351a and 352a absorbing near ultraviolet/ultraviolet peak wavelength, [0089], [0100]) (Kim et al., fig. 2).
Allowable Subject Matter
Claims 1-8 and 16 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device, comprising: “a wavelength control layer disposed in at least a partial area on the transparent substrate and including a plurality of light absorption materials, each of the plurality of light absorption materials representing a light absorption spectrum with a light absorption peak wavelength, and the plurality of light absorption materials having different light absorption peak wavelengths and different transmittances at the light absorption peak wavelength” as recited in claim 1; and . 	a wavelength control film, comprising: “second light absorption material absorbing at least a portion of light of a second wavelength band different from the first wavelength band, wherein a transmittance of the first light absorption material, for the light of the first wavelength band, differs from a transmittance of the second light absorption material, for the light of the second wavelength band” as recited in claim 16. 	Claims 2-8 are also allowed for further limiting and depending upon allowed claim 1.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



 	Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device comprising: “a polarization plate positioned on the wavelength control layer; and a planarization layer disposed between the wavelength control layer and  as recited in claim 12.
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious the  	a display device wherein “a number of peak wavelengths of a spectrum represented by light transmitted through the wavelength control layer is not less than a number of peak wavelengths of a spectrum represented by light emitted from the white subpixel” as recited in claim 13; and  	a display device wherein “when white is displayed using the white subpixel, the red subpixel, the green subpixel, and the blue subpixel, a driving current is supplied to the white subpixel, and supply of a driving current to remaining subpixels except for the white subpixel is cut off” as recited in claim 14.
	
                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892